DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 07/29/2021 have been received and entered into the case record.
Claims 1-4, 8, 10, 15, 17, 20, 25-30, 32, 33, 56 and 57 are pending in the application.
Claims 1 is amended.
Claims 5, 18 and 19 are canceled.
Claim 57 is new.
Claims 1-4, 8, 10, 15, 17, 20, 25-30, 32, 33, 56 and 57 are examined on the merits


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10, 15, 17, 20 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (WO2011/154552; IDS Reference No. 1 filed on 07/19/2018) in view of Soto-Gutierrez et al. (2007. Nature Protocols 2(2): 347-356; previously cited on PTO-892 filed 04/29/2021), Ivanov et al. (2014. PlOS One 9(8) e103817: 1-14; previously cited on PTO-892 filed 04/29/2021), Tuin et al. (2010. Tissue Engineering Part A 16(6): 1-40; previously cited on PTO-892 filed 04/29/2021),Yang et al. (2004. 
Regarding claim 1, 4, 17, 20, and 56 Jensen teaches a method of 3D culturing hepatocytes derived from human iPSCs comprising a 3D scaffold in a multiwell plate. Jensen further teaches that bioactive agents, such as extracellular matrix (ECM) components (such as laminin, fibronectin, collagen, vitronectin), may also be used to enhance scaffold function when deposited onto a scaffold surface, permitting greater cell adhesion (i.e. culturing in the presence of one or more ECM proteins). The method of Jensen grows the hepatocytes in a 2D environment before adding them to the 3D environment, therefore it is inherent that the cells are obtained in a suspension from a 2D environment before being transferred to a 3D environment. This results in microtissue as it has the same method steps as previously claimed claim 1. However, Jensen does not teach that the container is an ultra-low attachment plate nor that it does not contain a scaffold.
Soto-Gutierrez et al. teaches the differentiation of mouse embryonic stem cells to hepatic like cells by co-culture which can be utilized for cell transplantation, bioartificial liver (BAL) support devices, studies on hepatocyte biology and hepatitis viruses and for drug testing (Abstract, p. 347). The cells are cultured on ultra-low attachment plates which are not disclosed to have scaffolds and generate embryoid bodies and spheroids (p. 348-349).
It would have been obvious to one of ordinary skill in the art to utilize the ultra-low attachment plates for differentiation of cells to hepatic-like cells taught by Soto-Gutierrez combine the method of culturing iPSC derived hepatocytes in a cell suspension in the presence of an ECM and a culture container as taught by Jensen with a reasonable expectation of success. An artisan would be motivated to utilize ultra-low attachment plates and additionally not provide a scaffold for attachment within said places because the low attachment characteristic of the plates due to being pre-coated with a hydrophilic polymer that prevents attachment, triggers the formation of a single spheroid per well and is thus known to be beneficial in the production of spheroids (i.e. microtissue) (Ivanov et al; p. 3 and 8).  

Ryu et al. teaches culturing HEK293 cells, in suspension, in the presence of fibronectin nanospheres (p. 129).
It would have been obvious to one of ordinary skill in the art to add the fibronectin to a cell suspension as taught by Ryu et al. in the method of hepatocyte cell culture taught by Jensen and Soto-Gutierrez with a reasonable expectation of success. An artisan would be motivated to add ECM to a cell culture suspension as Ryu et al. teaches that cell aggregate diameters are larger when compared to controls when fibronectin is added in cell culture suspensions and promotes cell adhesion to the culture surface (p. 132).  The combination of Jensen, Soto-Gutierrez, and Ryu et al. does not teach that the ECM protein is a recombinant protein, for example a collagen I recombinant peptide. 
Tuin et al. teaches that microspheres (MSs) can function as multifunctional scaffolds in different approaches of tissue repair (TR), as a filler, a slow-release depot for growth factors, or a delivery vehicle for cells. Natural cell adhesion–supporting extracellular matrix components like gelatin or collagen are good materials for these purposes (Abstract, p. 5) . Recombinant production of gelatin allows for on-demand design of gelatins and Tuin aimed at developing recombinant gelatin and additionally made a recombinant collagen type I (Abstract). 
	It would have been obvious to one of ordinary skill in the art to utilize a recombinant collagen type I protein such as CellNest™ as taught by Tuin in a 3D cell culture wherein the cells are cultured in the presence of an ECM protein in a cell suspension as taught by Jensen with a reasonable expectation of success. An artisan would be motivated to utilize this recombinant protein/recombinant collagen type I peptides are well known in the art as reliable, predictable and chemically defined source of purified human collagens that is free of animal components (Yang et al. Abstract).
Regarding claim 2, Jensen teaches 3D culturing hepatocytes derived from PSCs comprising a 3D scaffold in a multiwell plate (i.e. container with a non-adhesive bottom) (Abstract, p. 12, Claim 1). Jensen further teaches that bioactive agents, such as extracellular matrix (ECM) components, may also be used to 
Regarding claim 3, as the cell suspension is added to the 3D culture scaffold in the culture method, it is therefore supplemented with one or more ECM proteins. 
Regarding claim 8, Jensen teaches that the pluripotent stem cells used to derive the hepatocytes are human (Claim 1, Abstract).
Regarding claim 10, Jensen teaches that the pluripotent stem cells can be iPSCs (claims 1 and 8).
Regarding claim 15, Jensen teaches the extracellular matrix proteins in the 3D culture wherein the proteins are coated on the scaffold are gelatine, laminin, fibronectin, collagen, vitronectin, hyaluronan hydrogels, silk fibroin, chitosan or a composite of any of the forementioned (p. 12, claim 19).
Therefore the invention would have been obvious to one of ordinary skill in the art.

Claims 25, 27-30, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (supra) in view of Soto-Gutierrez et al. (supra), Ivanov et al. (supra), Tuin et al. (supra) and Yang et al. (supra), and Ryu et al. (supra) as applied to claims 1-4, 8, 10, 15, 17, 20 and 56 above, and in further view of Saliem et al. (2012. World J Hepatol 4(5): 176-183), Mallanna et al. (2014. Curr Protoc Stem Cell Biol. 26: 1-15) and Bajpai et al. (2008. MOLECULAR REPRODUCTION AND DEVELOPMENT 75:818 –827).
As discussed in the above 103 rejection, Jensen in combination with Soto-Gutierrez, Ivanov et al., Tuin et al., Yang et al., and Ryu et al. teaches a 3D culturing hepatocytes derived from human iPSCs comprising a 3D scaffold in a multiwell plate (i.e. container with a non-adhesive bottom). Jensen further teaches that bioactive agents, such as extracellular matrix (ECM) components (such as laminin, fibronectin, collagen, vitronectin), may also be used to enhance scaffold function when deposited onto a 
Regarding claims 25, 32 and 33, Jensen teaches culturing PSC-derived hepatocytes in a 2D culture and detaching (i.e. dissociating) the hepatocytes with VitroHES to obtain the suspension (Claim 1, p. 12, Example 4). Jensen does not teach that the PSC-derived hepatocytes are cryopreserved and thawed before culturing and additionally does not teach a detachment reagent wherein the cells are not dissociated into single cells and the clusters are not disrupted.
Saliem et al. teaches a xeno-free cryopreservation method for hepatocytes and states that the need for cryopreserved hepatocytes is increasing for both clinical and research purposes (p. 176) The method comprises a novel cryoprotectant solution that is xeno-free and comprises permeating and non-permeating cryoprotectants and contacting it with primary hepatocytes (p. 181). 
Mallana et al. teaches a method of culturing pluripotent stem cells in a 2D culture in the presence of Matrigel or E-cad-Fc and then are dissociated utilizing DPBS and EDTA and in some cases, additionally Accutase (i.e. cell detachment reagents). These reagents dissociate the cells into small clusters and not single cells (p. 2-3). These cells were then differentiated into hepatocytes (p. 3).
It would have been obvious to one of ordinary skill in the art to utilize the Accutase and other regeants which result in clusters of cells with the cryopreserved hepatocytes of Saliem et al. and the 2D cell culture method of Jensen, Soto-Gutierrez, Ivanov et al., Tuin et al., Ryu et al. and Yang et al. with a reasonable expectation of success. An artisan would be motivated to cryopreserve hepatocytes as it makes them available for hepatocyte transplantation via being able to ship them between laboratories and hospitals (Saliem et al., p. 177). Thus one would be motivated to utilized the cryopreserved PSC-derived hepatocytes are readily available for cell culture in the claimed method and once thawed can be readily used in a cell culture. Furthermore, one of ordinary skill in the art would utilize Accutase in dissociation 
Regarding claims 27-30, Jensen teaches that the 2D cell culture of the hepatocytes derived from iPSCs, is cultured on Matrigel (i.e. a matrix containing an ECM protein, laminin) (p. 29).
Therefore the invention as a whole would have been obvious to one of ordinary skill in the art.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen (supra) in view of Soto-Gutierrez et al. (supra), Ivanov et al. (supra), Tuin et al. (supra) Yang et al. (supra), Ryu et al. (supra), Saliem et al. (supra), Mallanna et al. (supra), Bajpai et al. (supra) as applied to claims 25, 27-30, 32 and 33 above, and in further view of Kamiya et al. (2001. FEBS Letters 492 (2001) 90-94).
As discussed in the above 103 rejection, Jensen in combination with Soto-Gutierrez, Ivanov et al., Tuin et al., Ryu et al., and Yang et al.,  teaches a methods of 3D culturing hepatocytes derived from human iPSCs comprising a 3D scaffold in a multiwell plate (i.e. container with a non-adhesive bottom). Jensen further teaches that bioactive agents, such as extracellular matrix (ECM) components (such as laminin, fibronectin, collagen, vitronectin), may also be used to enhance scaffold function when deposited onto a scaffold surface, permitting greater cell adhesion (i.e. culturing in the presence of one or more ECM proteins). The method of Jensen grows the hepatocytes in a 2D environment before adding them to the 3D environment, therefore it is inherent that the cells are obtained in a suspension from a 2D environment and transferred to a 3D environment. This is added via a cell suspension comprising ECM into a low attachment plate. In combination with Jensen and the other references described in the 103 rejection above, Saliem, Mallanna et al. and Bajpai et al. provide teachings for thawing cryopreserved PSC-derived hepatocytes, culturing the cells in a 2D culture and dissociating the cells with a detachment agent.
Regarding claim 26, none of these references teach culturing in a 2D cell culture in the presence of Oncostatin M.

It would be obvious to one of ordinary skill in the art to utilize Oncostatin M as taught by Kamiya et al. in the 2D culture of pluripotent derived hepatocytes as taught by Jensen, Soto-Gutierrez, Ivanov et al., Tuin et al., Yang et al.,  Saliem et al., Mallanna et al. and Bajpai et al. with a reasonable expectation of success. An artisan would be motivated to utilize Oncostatin M in a 2D culture wherein the pluripotent stem cell derived hepatocytes are dissociated and then utilized in a 3D culture that aims to create a microtissue because it results in the maturation of hepatocytes from embryonic stages (i.e. pluripotent stages) and controls liver development (Kamiya et al., p. 90, 97).
Therefore the invention as a whole would be obvious to one of ordinary skill in the art. 

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Jensen (supra) in view of Soto-Gutierrez et al. (supra), Ivanov et al. (supra), Tuin et al. (supra), Ryu et al. (supra) and Yang et al. (supra) as applied to claims 1-4, 8, 10, 15, 17, 20 and 56 above, and in further view of Wagner (J. Vis. Exp. (41), e2233) and Wagner Appendix (J. Vis. Exp. (41), e2233; Appendix).
	As shown in the above 103 rejections, Jensen in combination with Soto-Gutierrez, Ivanov et al., Tuin et al., Ryu et al. and Yang et al. teaches a method of producing microtissue from pluripotent stem cell derived hepatocytes wherein the cell suspension is added into the culture container wherein the culture container does not comprise a scaffold or overlay and the cell suspension is supplemented with recombinant peptides such as Cellnest or one or more extracellular matrix proteins such as Matrigel. Regarding claim 59, Jensen et al. does not teach the amount of extracellular matrix protein present. 
	Wagner et al. teaches that Geltrex is utilized for culturing iPSCs in feeder free cultures (p. 1). Furthermore, Wagner et al. states that different iPSC cell lines may require a different Geltrex solution for optimal cell growth which include dilutions of 1:30 to 1:200 (Wagner Appendix; Section E) which reads 
It would be obvious to one of ordinary skill in the art to utilize a 5% to 30% dilution of Geltrex™ (i.e. extracellular matrix protein) in the cell culture method discussed in the above 103 rejection of Jensen and other sources with a reasonable expectation of success as the concentration is a case of routine optimization. 
It is well settled that routine optimization is not patentable, even if it results in significant improvements over the prior art. In support of this position, attention is directed to the decision in In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931,24 USPQ 52; In re Waite et al., 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 C.C.P.A. (Patents) 1248, 150 F.2d 708, 66 USPQ 308; In re Irmscher, 32 C.C.P.A. (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11,57 USPQ 136. (Emphasis added). With regards to determining experimental parameters, such as time 
The adjustment of particular conventional working conditions (e.g., concentration of matrix protein) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan having the cited reference before him/her.
Additionally, one would be motivated to utilize Geltrex™ in place of Matrigel as they are known
equivalents of basement membranes for the same purpose of culturing pluripotent stem cells differentiating into hepatocytes.
	Therefore the invention as a whole would be obvious to one of ordinary skill in the art.




Response to Arguments
The 112 rejections set forth in the previous Office Action filed 04/29/2021 are moot as the claimed they rejected have been canceled. 
The 102 rejections set forth in the previous Office Action filed 04/29/2021 have been withdrawn in light of the amendments made to claim 1 filed on 07/29/2021.
Applicant’s arguments filed on 07/29/2021 have been fully considered but they are not persuasive. 
Regarding the 103 rejections set forth in the previous Office Action, Applicant states that the novel and non-obvious feature of the claims previously recited in claim 5 is now incorporated into claim 1. Namely, the ECM component is added into the cell suspension, not to the cell container. Applicant argues that Jensen does not disclose or suggest this invention and that there is no reason for Jensen to modify the teachings to arrive at the claimed invention. 
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Jensen is not relied upon for the lack of matrix overlay limitation as the limitation was in previously recited claim 5. Claim 5 was addressed via the rejection in view of Soto-Gutierrez et al. and Ivanov et al, the rejection is still maintained even when the claim is incorporated into claim 1. 
Jensen grows the hepatocytes in a 2D environment before adding them to the 3D environment and teaches that culturing in the presence of ECM components permits greater cell adhesion. Regarding the transportation of the 2D environment cells to the 3D environment, it would be obvious to an artisan to have the cells be in a suspension of some kind as it is a known in the art and therefore the cells would be obtained in a suspension.  It would be obvious additionally, to one of ordinary skill with a reasonable expectation of success that the ECM components in an ECM coated plate which permits greater cell adhesion, would additionally permit greater cell adhesion in suspension. Therefore the combination of Jensen and Soto-Gutierrez and Ivanov et al. addresses the limitation of cell suspension being added to a low attachment dish without a matrix overlay. In order to address the  the addition of the matrix proteins in the suspension rather than the culture dish by incorporating the reference of Ryu et al.
In order to address new claim 57, a new rejection has been added in view of Wagner and Wagner’s Appendix.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/A.F.C./Examiner, Art Unit 1632        

                                                                                                                                                                                                /TAEYOON KIM/Primary Examiner, Art Unit 1632